EXHIBIT SECURITY AGREEMENT This Security Agreement (this "Agreement") is made as of APRIL 7, 2008, by and among Secured Financial Network, Inc., a Nevada corporation (“Debtor”), VPS Virtual Payment Solutions, Inc.a Florida corporation and wholly-owned subsidiary of Debtor (“VPS,” and together with Debtor “Obligors”) and Commercial Holding, AG (“Secured Party”). BACKGROUND: A.Secured Party and Debtor has entered into that certain Credit and Loan Agreement of even date herewith (the “Loan Agreement”), and VPS will receive a direct benefit from any loans provided to Debtor under the Loan Agreement. B.As a condition to making any loans under the Loan Agreement, Secured Party requires the Obligors to grant to Secured Party a security interest in the Collateral (as defined below). AGREEMENTS: In consideration of the premises herein contained and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Obligors hereby agree with the Secured Party as follows: 1.
